
	
		III
		110th CONGRESS
		2d Session
		S. RES. 562
		IN THE SENATE OF THE UNITED STATES
		
			May 13, 2008
			Ms. Murkowski (for
			 herself, Mr. Biden,
			 Mr. Brown, Mr.
			 Menendez, Ms. Mikulski,
			 Mr. Craig, Mr.
			 Whitehouse, Mr. Baucus,
			 Mr. Dodd, Mrs.
			 Feinstein, Mr. Inouye,
			 Mr. Lautenberg, Mrs. Lincoln, Mr. Nelson
			 of Florida, Mr. Pryor,
			 Mr. Smith, Ms.
			 Stabenow, Mr. Stevens,
			 Mr. Tester, and Mr. Thune) submitted the following resolution; which
			 was considered and agreed to
		
		RESOLUTION
		Honoring Concerns of Police Survivors as
		  the organization begins its 25th year of service to family members of law
		  enforcement officers killed in the line of duty.
	
	
		Whereas Concerns of Police Survivors has showed the
			 highest amount of concern and respect for tens of thousands of family members
			 of officers killed in the line of duty;
		Whereas those families bear the most immediate and
			 profound burden of the absences of their loved ones;
		Whereas Concerns of Police Survivors is starting its 25th
			 year as a bedrock of strength for the families of the Nation's lost
			 heroes;
		Whereas it is essential that the Nation recognize the
			 contributions of Concerns of Police Survivors to those families; and
		Whereas National Police Week, observed each year in the
			 week containing May 15, is the most appropriate time to honor Concerns of
			 Police Survivors: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes and thanks Concerns of Police
			 Survivors for assisting in the rebuilding of the lives of family members of law
			 enforcement officers killed in the line of duty across the United
			 States;
			(2)honors Concerns
			 of Police Survivors and recognizes the organization as it begins its 25th year
			 of service to the families of the fallen heroes of the Nation;
			(3)urges the people
			 of the United States to join with the Senate in thanking Concerns of Police
			 Survivors; and
			(4)recognizes with
			 great appreciation the sacrifices made by police families and thanks them for
			 providing essential support to one another.
			
